575 F.3d 723 (2009)
Joseph GAUDIO, MD, Petitioner
v.
DRUG ENFORCEMENT ADMINISTRATION, Respondent.
No. 09-1109.
United States Court of Appeals, District of Columbia Circuit.
August 5, 2009.
James Frederick Segroves, Proskauer Rose LLP, Washington, DC, for Petitioner.
*724 Teresa A. Wallbaum, Tritia Lindsay Yuen, Trial Attorney, U.S. Department of Justice, Washington, DC, for Respondent.

ORDER
Upon consideration of petitioner's motion to dismiss the petition for review, it is
ORDERED that the motion be granted, and this case is hereby dismissed.
The Clerk is directed to transmit forthwith to the Drug Enforcement Administration a certified copy of this order in lieu of formal mandate.